Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Reason for Allowance is in response to application filed 12/21/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brittan Glad on May 09, 2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method for pairing a vehicle to a selected wireless charging station from a plurality of wireless charging stations, the method comprising:
joining the vehicle to a first wireless network provided by a central access point;
assigning a channel to use for pairing the vehicle to the selected wireless charging station by a network manager at the central access point;
transmitting a channel identifier of the assigned channel to the vehicle over the first wireless network;
transmitting the channel identifier to the plurality of wireless charging stations;
configuring, based on the channel identifier, a beacon device coupled to the vehicle to use the assigned channel;
moving the vehicle into proximity of the selected wireless charging station;
detecting, by the selected wireless charging station, a beacon signal of the beacon device; 
confirming that the beacon device is using the assigned channel;
after detecting the beacon signal and confirming that the beacon signal is using the assigned channel, activating a second wireless network;
transmitting information identifying [[a]] the second wireless network to the vehicle; [[and]]
joining the vehicle to the second wireless network using the transmitted information; and
after the vehicle has joined the second wireless network, providing alignment guidance from the selected wireless charging station to the vehicle over the second wireless network.

2.	(Original) The method of claim 1, wherein joining the vehicle to the first wireless network comprises the vehicle detecting the first wireless network and automatically joining the first wireless network.

3.	(Original) The method of claim 1, wherein joining the vehicle to the first wireless network comprises the vehicle receiving a user input selecting the first wireless network and instructing the vehicle to join the first wireless network.

4.	(Original) The method of claim 1, wherein joining the vehicle to the first wireless network comprises:
determining that the vehicle is moving below a predetermined speed;
searching for available wireless networks;
detecting the first wireless network;
determining that the first wireless network is associated with the plurality of wireless charging stations; and
joining the first wireless network.

5.	(Original) The method of claim 1, wherein the second wireless network is provided by the selected wireless charging station.

6.	(Original) The method of claim 1, wherein the plurality of wireless charging stations are each connected to the first wireless network.

7.	(Currently Amended) The method of claim 1, wherein the first wireless network comprises a [[WiFi]] 802.11 network.

8.	(Currently Amended) The method of claim 1, wherein the second wireless network comprises a [[WiFi]] 802.11 network.

9.	(Original) The method of claim 1, wherein transmitting the information identifying the second wireless network to the vehicle is performed by a device other than the selected wireless charging station.

10.	(Original) The method of claim 1, further comprising:
providing information identifying the vehicle to the plurality of wireless charging stations; and 
using the information identifying the vehicle to confirm, at the selected wireless charging station, that the detected beacon signal is provided by the identified vehicle.

11.	(Canceled)

12.	(Currently Amended) The method of claim 1, further comprising:
after detecting the beacon signal and confirming that the beacon signal is using the assigned channel and prior to joining the vehicle to the second wireless network, providing the alignment guidance from the selected wireless charging station to the vehicle over the first wireless network.

13.	(Canceled) 

14.	(Original) The method of claim 1, further comprising:
determining, by the network manager, which of the plurality of wireless charging stations are available for use by the vehicle; and
transmitting, by the network manager, the channel identifier to only the determined wireless charging stations that are available for use by the vehicle.

15.	(Currently Amended) A vehicle comprising: 
a wireless network interface; 
a beacon device; and 
a processor, the processor configured to establish communication between the vehicle and a selected one of a plurality of wireless charging stations by performing operations including:
joining the wireless network interface to a first wireless network provided by a central access point;
receiving, over the first wireless network, a channel identifier of an assigned channel to use for pairing the vehicle to the selected one of the plurality of wireless charging stations;
configuring, based on the channel identifier, the beacon device to use the assigned channel;
receiving, over the first wireless network, information identifying a second wireless network associated with the selected one of the plurality of wireless charging stations, the second wireless network activated in response to a confirmation that the beacon signal is using the assigned channel; [[and]]
moving the vehicle into proximity of the selected charging station;
joining the wireless network interface, based on the received information, to the second wireless network to pair with the selected one of the plurality of wireless charging stations after the second wireless network is activated; and
receiving alignment guidance from the selected wireless charging station over the second wireless network.


16.	(Currently Amended) A wireless charging station comprising: 
a wireless network interface; and 
a processor, the processor configured to establish communication with a vehicle by performing operations including:
communicating with a network manager over a first wireless network;
receiving, from [[a]] the network manager, a channel identifier of an assigned channel to use for pairing with the vehicle; 
detecting a beacon signal operating at the assigned channel;
confirming that the beacon signal is using the assigned channel;
after detecting the beacon signal and confirming that the beacon signal is using the assigned channel, activating a second wireless network; 
transmitting, to the network manager, information associated with the detecting of the beacon signal;
receiving a request from the vehicle to join the second wireless network; [[and]]
enabling the vehicle to join the second wireless network; and
providing alignment guidance to the vehicle over the second wireless network.

17.	(Currently Amended) The wireless charging station of claim 16, wherein the processor is further configured to provide the second wireless network only after detecting the beacon signal.

18.	(Currently Amended) The wireless charging station of claim 17, wherein the processor is further configured to use the wireless network interface to communicate with the network manager over the first wireless network.

19.	(Original) The wireless charging station of claim 16, wherein the processor is further configured to communicate with the network manager over a network interface other than the wireless network interface.

20.	(Currently Amended) A network manager comprising: 
a wireless access point configured to provide a first wireless network; and 
a processor, the processor configured to coordinate pairing a vehicle to a selected wireless charging station of a plurality of wireless charging stations that are under control of the network manager by performing operations including:
receiving a request from the vehicle over the first wireless network;
assigning a channel to use for pairing the vehicle to the selected wireless charging station; 
transmitting a channel identifier of the assigned channel to the vehicle over the first wireless network to enable the vehicle to configure a beacon device coupled to the vehicle to provide a beacon signal using the assigned channel;
transmitting the channel identifier to the plurality of wireless charging stations;
providing initial alignment guidance to the vehicle to enable the vehicle to move into proximity of the selected wireless charging station;
receiving an indication from the selected wireless charging station that the selected wireless charging station has detected the beacon signal using the assigned channel; [[and]]
instructing the selected wireless charging station, based on the indication, to activate a second wireless network; and
transmitting, to the vehicle, information identifying [[a]] the second wireless network provided by the selected wireless charging station to enable the to pair with the vehicle using the second wireless network and provide alignment guidance to the vehicle over the second wireless network.

21.	(Currently Amended) A method for pairing a secondary device to a selected one of a plurality of primary devices, the method comprising:
joining the secondary device to a first wireless network provided by a central access point; 
determining an identification of an assigned channel to use for pairing the secondary device to the selected one of a plurality of primary devices; 
transmitting the channel identification to the secondary device over the first wireless network;
transmitting the channel identification to the plurality of primary devices;
configuring a beacon device coupled to the secondary device to use the assigned channel;
moving the secondary device into proximity of the selected one of a plurality of primary devices;
detecting, at the selected one of [[a]] the plurality of primary devices, a beacon signal of the beacon device using the identified channel;
based on the detecting, activating a second wireless network and transmitting information identifying [[a]] the second wireless network to the secondary device; [[and]]
joining the secondary device to the second wireless network based on the transmitted information; and
after the secondary device has joined the second wireless network, providing alignment guidance from the selected one of the plurality of primary devices over the second wireless network.

Allowable Subject Matter
Claims 1-10, 12, 14, 15-21 are allowed over prior art of record. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The prior art of record, alone or in combination, fails to teach the following limitations as recited in independent claims 1, 21, in conjunction with the rest of the claimed limitations as a whole:
Independent claims 1, 21 recites, inter-alia “detecting, by the selected wireless charging station, a beacon signal of the beacon device; confirming that the beacon device is using the assigned channel; after detecting the beacon signal and confirming that the beacon signal is using the assigned channel, activating a second wireless network; transmitting information identifying the second wireless network to the vehicle; joining the vehicle to the second wireless network using the transmitted information; and after the vehicle has joined the second wireless network, providing alignment guidance from the selected wireless charging station to the vehicle over the second wireless network.” None of the prior arts on the record anticipates or makes obvious the above limitation combined with other limitations recited in claims 1, 21. 
Independent claim 15 recites, inter-alia “receiving, over the first wireless network, information identifying a second wireless network associated with the selected one of the plurality of wireless charging stations, the second wireless network activated in response to a confirmation that the beacon signal is using the assigned channel; moving the vehicle into proximity of the selected charging station; joining the wireless network interface, based on the received information, to the second wireless network to pair with the selected one of the plurality of wireless charging stations after the second wireless network is activated; and receiving alignment guidance from the selected wireless charging station over the second wireless network.” None of the prior arts on the record anticipates or makes obvious the above limitation combined with other limitations recited in claim 15. 
Independent claim 16 recites, inter-alia “confirming that the beacon signal is using the assigned channel; after detecting the beacon signal and confirming that the beacon signal is using the assigned channel, activating a second wireless network; transmitting, to the network manager, information associated with the detecting of the beacon signal; receiving a request from the vehicle to join the second wireless network; enabling the vehicle to join the second wireless network; and providing alignment guidance to the vehicle over the second wireless network.” None of the prior arts on the record anticipates or makes obvious the above limitation combined with other limitations recited in claim 16.
Independent claim 20 recites, inter-alia “providing initial alignment guidance to the vehicle to enable the vehicle to move into proximity of the selected wireless charging station; receiving an indication from the selected wireless charging station that the selected wireless charging station has detected the beacon signal using the assigned channel; instructing the selected wireless charging station, based on the indication, to activate a second wireless network; and transmitting, to the vehicle, information identifying the second wireless network provided by the selected wireless charging station to enable the the selected wireless charging station to pair with the vehicle using the second wireless network and provide alignment guidance to the vehicle over the second wireless network.” None of the prior arts on the record anticipates or makes obvious the above limitation combined with other limitations recited in claim 20.
The closest prior art made of record and cited consisted of the following references.
Smith et al. (US 2020/0275273 A1): describes an onboarding process for an IoT device. It specifically discloses receiving a first request from a new device for network access to begin an onboarding procedure with a network platform; transmitting credentials of a first network to the new device, the first network used to access a rendezvous server and obtain onboarding information associated with the network platform; receiving a second request from the new device for network access to continue the onboarding procedure; and transmitting credentials of a second network to the new device, as the new device uses the second network to access the onboarding server of the network platform and perform or complete the onboarding procedure with the network platform.
Parker et al . (US 11,115,813 B1): describes maintaining a simultaneous connection with at least two Access Points (APs). It further describes that when a roaming condition exists, establishing a further subsequent connection with APs that are in range. 
Chu et al. (US 2021/0051574 A1): describes a multilink device associated with multiple APs. It particularly discloses advertising a management frame, i.e. a beacon, by the multilink device advertising a reporting link associated with a first network identifier and a first communication band and a second link associated with a second network identifier. 
Rastoll et al. (US 2020/0307403 A1): describes establishing a communication with a first network device in order to allow aligning a vehicle to wireless charger. 
Rosene et al. (US 2020/0262307 A1): describes a scheduling system for vehicle charging, in which a destination is used to determine the charging schedule for the vehicle. Thereafter, the schedule is sent to the charger and a guidance is sent to vehicle such that the vehicle can be routed to appropriate charger. 
Morizono et al. (US 2019/0225107 A1): describes a recharging system wherein the recharging controller transmits a beacon including SSID, channel information, security information, etc. The vehicle detects the beacons validates the information and responds with an authentication response. Upon proper authentication by the charger, a vehicle is allowed to display the availability of charging. 
Halker et al. (US 10,300,805 B2): system is disclosed for communicating with a charging system comprising a plurality of charging stations configured to charge an electric vehicle. A first signal is transmitted to the charging system via a first communication link while the electric vehicle is a first distance from at least one charging station of the plurality of charging stations and includes a vehicle identifier of the electric vehicle. A second signal is received from the at least one charging station of the plurality of charging stations via a second communication link while the electric vehicle is a second distance from the at least one charging station, the second distance less than the first distance. The second signal is indicative of a charging station identifier of the at least one charging station.
Cherian et al. (US 2019/0098565 A1): describes a system for accessing networks that have prohibited uncontrolled communication. The system is implemented by transmitting a first beacon over a first network to a station, the first beacon including information allowing the station to associate with the first access point. The system also comprises receiving a probe request at the first access point over the first network from the station, the probe request including a request for rules for associating with a second network. The method additional comprises generating a probe response to include the rules regarding associating with the second network, wherein the rules do not permit uncontrolled communications over the second network. The method further comprises transmitting the probe response from the first access point to the station over the first network.
Jeon et al. (US 2017/0164179 A1): discloses a vehicle charging system. The system describes receiving a first transmit signal including a first network identifier from system controller of a charging station into which the EV enters and a plurality of PDs which are managed by the system controller and respectively located in positions corresponding to a plurality of charging spots of the charging station. Transmitting a first connection request signal based on the first network identifier to the system controller, configuring a first wireless network with the system controller, receiving information relating to second network identifiers for the plurality of PDs from the system controller through the first wireless network, receiving second transmit signals including the second network identifiers from the plurality of PDs, selecting a specific PD among the plurality of PDs based on received signal strengths of the second transmit signals and configuring a second wireless network with the specific PD.
None of the prior arts above anticipates or makes obvious the above limitation combined with other limitations recited in claim 1, 15, 16, 20, 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466